Electronically Filed
                                                     Supreme Court
                                                     SCPW-16-0000047
                                                     03-MAR-2016
                                                     01:01 PM



                         SCPW-16-0000047


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


    WILLIAM HALEMANO FREDERICK and MARY KATHERINE FREDERICK,

                          Petitioners,


                               vs.


     THE HONORABLE BERT I. AYABE, JUDGE OF THE CIRCUIT COURT

             OF THE FIRST CIRCUIT, STATE OF HAWAI'I,

                        Respondent Judge,


                               and


   CENTRAL PACIFIC BANK and SEA COUNTRY COMMUNITY ASSOCIATION,

                           Respondents.



                       ORIGINAL PROCEEDING

            (CAAP-15-0000425; CIVIL NO. 14-1-2199-10)


         ORDER DENYING PETITION FOR WRIT OF PROHIBITION

(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and

 Circuit Judge Browning, in place of Recktenwald, C.J., recused)


          Upon consideration of petitioners William Halemano


Frederick and Mary Katherine Frederick’s petition for writ of


prohibition, filed January 26, 2016, the documents attached


thereto and submitted in support thereof, and the record, it


appears that petitioners fail to demonstrate that they are


entitled to the requested writ of prohibition.   See Honolulu


Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a


writ of prohibition “is an extraordinary remedy . . . to restrain

a judge of an inferior court from acting beyond or in excess of


his jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw.


224, 226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not


meant to serve as a legal remedy in lieu of normal appellate


procedures; rather, it is available in “rare and exigent


circumstances” where “allow[ing] the matter to wend its way


through the appellate process would not be in the public interest


and would work upon the public irreparable harm”).    Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


prohibition is denied. 


          DATED: Honolulu, Hawai'i, March 3, 2016.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ R. Mark Browning




                                2